Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2.	This Office Action is sent in response to Applicant’s Communication received on 12/16/2021 for application number 16/420,424. 

Response to Amendments
3.	The Amendment filed 12/16/2021 has been entered. Claims 1, 3-14, and 16 have been amended. Claims 2 and 17-18 have been canceled. Claims 19-21 have been added. Claims 1, 3-16, and 19-21 remain pending in the application. 

4.	Applicant’s amendment to the specification has been fully considered and is persuasive. The objection to this specification is respectfully withdrawn.

5.	Applicant’s amendments to the claims 1, 17, and 18 have been fully considered and are persuasive. The objections to these claims are respectfully withdrawn.

6.	Applicant’s amendments to the claims 1-16 have been fully considered and are persuasive. The amendments provided to overcome the 112(f) issued in the last office action is sufficient. The 35 U.S.C § 112(f) of claims 1-16 is respectfully withdrawn.

Response to Arguments
7.	Argument 1, Applicant argues that Bou-Ghannam does not teach the amended independent claims.
8.	Responding to Argument 1, the argument is moot since this is a newly presented limitation, thus changes the scope of the claim. However, a newly found reference, Cinar, is applied.

Claim Rejections – 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


10.	Claims 1, 3-5, 8-10, 15-16, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Cinar et al. (U.S. Patent Application Pub. No. US 20160094504 A1).

	Claim 1: Bou-Ghannam teaches an information processing apparatus comprising: 
	at least one of a processor and a circuit, wherein the at least one of the processor and the circuit is configured to implement (i.e. Each chat client 110-114 can include a computing device configured to participate in electronic chat communications. Chat clients 110-114, for example, can include a desktop computer, a mobile phone, a notebook computer, a tablet computer, and the like; para. [0020]):
a creator configured to create a second talk group (i.e. The option to add a participant to a private chat session who is not directly participating in a related public chat session can have many applications; para. [0037]), based on a first talk group, on a service configured to exchange message talks between a plurality of users (i.e. figs. 2, 3, section 314 would include Adam, David, Edward, Greg, and Frank; para. [0037]), the first talk group consisting of a first user group (i.e. figs. 2, 3, section 314 would include Adam, David, Edward, Greg, and Frank; para. [0037]), the second talk group consisting of a second user group including one or more users of the first user group, and the second user group being different from the first user group (i.e. figs. 2, 3, participant section 316; para. [0035]); and 
(i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).
Bou-Ghannam does not explicitly teach prohibit the at least one user of the second user group from accessing at least one message talk in the first talk group that is not included within the predetermined range of message talks.
However, Cinar teaches prohibit the at least one user of the second user group from accessing at least one message talk in the first talk group that is not included within the predetermined range (i.e. The horizon points 125 may correspond to timestamps, locations, message ranges, message IDs, time windows, message groups, workflow tasks, categories, and/or other identifiers in the session record that may be used to specify and identify portions of the session record to which participants have and do not access; para. [0029]) of message talks (i.e. FIG. 3 depicts generally at 300 a diagram depicting the representative user interface 120 of FIG. 2 showing addition of another participant “Jeff.” The example user interface 120 again includes the session display portion 202 which presents a continuation of message thread of FIG. 2. Prior history in the session record may be accessible by scrolling upwards, such as to return to view of FIG. 2. Here, another slider bar control 302 that is associated with Jeff is shown. The slider bar control 302 may operate to adjust horizon points 125 associated with Jeff in the same manner as the slider bar control 210 associated with Mike. For example, interaction 304 may cause repositioning of the slider bar control 302 to show more or less of the session record 122 to Jeff Interaction 304 is represented as touch interaction in this example; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added 

Claim 3: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the granting unit is configured to select the predetermined range of message talks (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).
Cinar also further teaches wherein the granting unit is configured to select the predetermined range of message talks (i.e. FIG. 3 depicts generally at 300 a diagram depicting the representative user interface 120 of FIG. 2 showing addition of another participant “Jeff.” The example user interface 120 again includes the session display portion 202 which presents a continuation of message thread of FIG. 2. Prior history in the session record may be accessible by scrolling upwards, such as to return to view of FIG. 2. Here, another slider bar control 302 that is associated with Jeff is shown. The slider bar control 302 may operate to adjust horizon points 125 associated with Jeff in the same manner as the slider bar control 210 associated with Mike. For example, interaction 304 may cause repositioning of the slider bar control 302 to show more or less of the session record 122 to Jeff Interaction 304 is represented as touch interaction in this example; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added into a conversation. Since, a session initiator or other participant making the control decisions does not have to navigate away from a view of the messaging window to interact with history controls, the process is efficient and addition of a new participant does not significantly interrupt an on-going conversation.

Claim 4: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the granting unit is configured to select the predermined range of message talks to include only message talks within a predetermined time period before a time at which the second talk group is created (i.e.  It should be emphasized that window 316 allows Henry to automatically and dynamically view the same discussion occurring in section 310 that Beth is viewing. Beth is not required to cut and paste information for Henry's consumption, which would be a likely workaround necessary to produce rough equivalent results in a scenario where only conventional technologies are utilized; para. [0037]).
Cinar also further teaches wherein the granting unit is configured to select the predermined range of message talks to include only message talks within a predetermined time period before a time at which the second talk group is created (i.e. FIG. 3 depicts generally at 300 a diagram depicting the representative user interface 120 of FIG. 2 showing addition of another participant “Jeff.” The example user interface 120 again includes the session display portion 202 which presents a continuation of message thread of FIG. 2. Prior history in the session record may be accessible by scrolling upwards, such as to return to view of FIG. 2. Here, another slider bar control 302 that is associated with Jeff is shown. The slider bar control 302 may operate to adjust horizon points 125 associated with Jeff in the same manner as the slider bar control 210 associated with Mike. For example, interaction 304 may cause repositioning of the slider bar control 302 to show more or less of the session record 122 to Jeff Interaction 304 is represented as touch interaction in this example; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added into a conversation. Since, a session initiator or other participant making the control decisions does not have to navigate away from a view of the messaging window to interact with history controls, the process is efficient and addition of a new participant does not significantly interrupt an on-going conversation.

Claim 5: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein granting unit is configured to select the predetermined range of message talks to include only message talks within a predetermined number of message talks before a time at which the second talk group is created (i.e.  It should be emphasized that window 316 allows Henry to automatically and dynamically view the same discussion occurring in section 310 that Beth is viewing. Beth is not required to cut and paste information for Henry's consumption, which would be a likely workaround necessary to produce rough equivalent results in a scenario where only conventional technologies are utilized; para. [0037]).
Cinar further teaches wherein granting unit is configured to select the predetermined range of message talks to include only message talks within a predetermined number of message talks before a time at which the second talk group is created (i.e. The horizon points 125 may correspond to timestamps, locations, message ranges, message IDs, time windows, message groups, workflow tasks, categories, and/or other identifiers in the session record that may be used to specify and identify portions of the session record to which participants have and do not access; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added into a conversation. Since, a session initiator or other participant making the control decisions does not have to navigate away from a view of the messaging window to interact with history controls, the process is efficient and addition of a new participant does not significantly interrupt an on-going conversation.

Claim 8: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the granting unit is configured to select the predetermined range of message talks to include only message talks related to a specific topic (i.e. Moreover, each chat channel 152-156 can be a private or public channel allowing clients 110-114 to participate in private or public chat sessions. A public chat session is a chat session having unrestricted membership, where almost anyone is permitted to enter and leave at will. Public chat sessions are usually organized by discussion topic, hobby, or interest and participants include individuals interested in exchanging messages relating to the topic; para. [0024]). 
Cinar further teaches wherein the granting unit is configured to select the predetermined range of message talks to include only message talks related to a specific topic (i.e. The horizon points 125 may correspond to timestamps, locations, message ranges, message IDs, time windows, message groups, workflow tasks, categories, and/or other identifiers in the session record that may be used to specify and identify portions of the session record to which participants have and do not access; para. [0029]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added into a conversation. Since, a session initiator or other participant making the control decisions does not have to navigate away from a view of the messaging window to interact with history controls, the process is efficient and addition of a new participant does not significantly interrupt an on-going conversation.

Claim 9: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the creator is configured to create the second talk group during exchange of the message talks in the first talk group (i.e. the option to add a participant to a private chat session who is not directly participating in a related public chat session can have many applications; para. [0037]).

Claim 10: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the granting unit is configured to grant the access authority to access the predetermined range of the message talks in the first talk group to the users of the second user group after the second talk group has been created (i.e.  It should be emphasized that window 316 allows Henry to automatically and dynamically view the same discussion occurring in section 310 that Beth is viewing. Beth is not required to cut and paste information for Henry's consumption, which would be a likely workaround necessary to produce rough equivalent results in a scenario where only conventional technologies are utilized; para. [0037]).
Cinar further teaches wherein the granting unit is configured to grant the access authority to access the predetermined range of the message talks in the first talk group to the users of the second user group after the second talk group has been created (i.e. FIG. 3 depicts generally at 300 a diagram depicting the representative user interface 120 of FIG. 2 showing addition of another participant “Jeff.” The example user interface 120 again includes the session display portion 202 which presents a continuation of message thread of FIG. 2. Prior history in the session record may be accessible by scrolling upwards, such as to return to view of FIG. 2. Here, another slider bar control 302 that is associated with Jeff is shown. The slider bar control 302 may operate to adjust horizon points 125 associated with Jeff in the same manner as the slider bar control 210 associated with Mike. For example, interaction 304 may cause repositioning of the slider bar control 302 to show more or less of the session record 122 to Jeff Interaction 304 is represented as touch interaction in this example; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added into a conversation. Since, a session initiator or other participant making the control decisions does not have to navigate away from a view of the messaging window to interact with history controls, the process is efficient and addition of a new participant does not significantly interrupt an on-going conversation.

Claim 15: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the access authority includes authority to view the message talks in the first talk group (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).
(i.e. FIG. 3 depicts generally at 300 a diagram depicting the representative user interface 120 of FIG. 2 showing addition of another participant “Jeff.” The example user interface 120 again includes the session display portion 202 which presents a continuation of message thread of FIG. 2. Prior history in the session record may be accessible by scrolling upwards, such as to return to view of FIG. 2. Here, another slider bar control 302 that is associated with Jeff is shown. The slider bar control 302 may operate to adjust horizon points 125 associated with Jeff in the same manner as the slider bar control 210 associated with Mike. For example, interaction 304 may cause repositioning of the slider bar control 302 to show more or less of the session record 122 to Jeff Interaction 304 is represented as touch interaction in this example; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added into a conversation. Since, a session initiator or other participant making the control decisions does not have to navigate away from a view of the messaging window to interact with history controls, the process is efficient and addition of a new participant does not significantly interrupt an on-going conversation.

Claim 16: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the access authority includes authority to view the message talks of the first talk group, and wherein the access authority does not include authority to transmit a message talk in the first talk group (i.e. Henry is not able to transmit message talk in channel 1; para. [0037]).

Claim 19: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 1. Bou-Ghannam further teaches wherein the granting unit is configured to allow a user of the first user group to select message talks from the first talk group to be included in the predetermined range of (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).
Cinar further teaches wherein the granting unit is configured to allow a user of the first user group to individually select message talks from the first talk group to be included in the predetermined range of message talks (i.e. FIG. 3 depicts generally at 300 a diagram depicting the representative user interface 120 of FIG. 2 showing addition of another participant “Jeff.” The example user interface 120 again includes the session display portion 202 which presents a continuation of message thread of FIG. 2. Prior history in the session record may be accessible by scrolling upwards, such as to return to view of FIG. 2. Here, another slider bar control 302 that is associated with Jeff is shown. The slider bar control 302 may operate to adjust horizon points 125 associated with Jeff in the same manner as the slider bar control 210 associated with Mike. For example, interaction 304 may cause repositioning of the slider bar control 302 to show more or less of the session record 122 to Jeff Interaction 304 is represented as touch interaction in this example; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added into a conversation. Since, a session initiator or other participant making the control decisions does not have to navigate away from a view of the messaging window to interact with history controls, the process is efficient and addition of a new participant does not significantly interrupt an on-going conversation.

Claim 20: Bou-Ghannam teaches a non-transitory computer readable medium storing a program that, if executed, causes a computer to execute information processing (i.e. this program may be provided by storing the program in a magnetic disk, an optical disk, a semiconductor memory, or any other recording medium; para. [0012]), the information processing comprising:
(i.e. figs. 2, 3, section 314 would include Adam, David, Edward, Greg, and Frank; para. [0037]); 
receiving, from the first user, (i) an instruction to invite a second user (i.e. The option to add a participant to a private chat session who is not directly participating in a related public chat session can have many applications; para. [0037]), who is not included in the plurality of users, to talk together with the plurality of users (i.e. The option to add a participant to a private chat session who is not directly participating in a related public chat session can have many applications; para. [0037]) and (ii) a setting of a past period (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]); 
sending an information of a second talk screen to a display of the second user, the second talk screen displaying, among the 7message talks exchanged between the plurality of users before inviting the second user, message talks that were exchanged during the set past period (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).
Bou-Ghannam does not explicitly teach prohibiting display of, from among the message talks exchanged between the plurality of users before inviting the second user, message talks exchanged outside of the set past period.
However, Cinar teaches prohibiting display of, from among the message talks exchanged between the plurality of users before inviting the second user, message talks exchanged outside (i.e. The horizon points 125 may correspond to timestamps, locations, message ranges, message IDs, time windows, message groups, workflow tasks, categories, and/or other identifiers in the session record that may be used to specify and identify portions of the session record to which participants have and do not access; para. [0029]) of the set past period (i.e. FIG. 3 depicts generally at 300 a diagram depicting the representative user interface 120 of FIG. 2 showing addition of another participant “Jeff.” The example user interface 120 again includes the session display portion 202 which presents a continuation of message thread of FIG. 2. Prior history in the session record may be accessible by scrolling upwards, such as to return to view of FIG. 2. Here, another slider bar control 302 that is associated with Jeff is shown. The slider bar control 302 may operate to adjust horizon points 125 associated with Jeff in the same manner as the slider bar control 210 associated with Mike. For example, interaction 304 may cause repositioning of the slider bar control 302 to show more or less of the session record 122 to Jeff Interaction 304 is represented as touch interaction in this example; para. [0046]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added into a conversation. Since, a session initiator or other participant making the control decisions does not have to navigate away from a view of the messaging window to interact with history controls, the process is efficient and addition of a new participant does not significantly interrupt an on-going conversation.

Claim 21: Bou-Ghannam and Cinar teach the non-transitory computer readable medium according to claim 20. Bou-Ghannam does not explicitly teach wherein the set past period is specified by a number of days back from a time of inviting the second user.
However, Cinar further teaches wherein the set past period is specified by a number of days back from a time of inviting the second user (i.e. the control link 710 is configured to enable input of a timestamp, time window, or message id(s) to designate horizon points 125 and thereby make corresponding adjustments to the exposed history; para. [0054]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the invention of Bou-Ghannam to include the feature of Cinar. One would have been motivated to make this modification because the history controls are conveniently located and may be quickly accessed to view and modify message exposure as participants are added into a conversation. Since, a session initiator or other participant making the control decisions does not .

11.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Cinar et al. (U.S. Patent Application Pub. No. US 20160094504 A1) in view of Kim et al. (U.S. Patent Application Pub. No. US 20150293670 A1).


Claim 6: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein granting unit is configured to select the predetermined range of message talks to include only message talks from a specific user of the first user group (i.e. fig. 3, Beth may desire the consulting advice, without informing participants of the main discussion (which as shown in section 314 would include Adam, David, Edward, Greg, and Frank) that she is actively receiving advice/feedback from Henry; para. [0037]).
Bou-Ghannam does not expliclity teach to include only message talks from a specific user.
Howver, Kim teaches wherein granting unit is configured to select the predetermined range of message talks to include only message talks from a specific user of the first group (i.e. FIG. 3C, the electronic device may choose a function 341 for selecting the entire chat transcript, a function 343 for selecting the transcript of a chat with just a specific participant, a function 345 for setting the starting point or end point of a chat transcript, a function 347 for selecting the transcript of a chat including a specific topic or specific contents, or a function 349 for selecting a chat transcript through user settings; para. [0077]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bou-Ghannam and Cinar to include the feature of Bonfigli. One would have been motivated to make this modification because it provides a service for facilitating communication between the existing participants of a chat and a newly joining participant to the chat.

	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Cinar et al. (U.S. Patent Application Pub. No. US 20160094504 A1) in view of Jonsson (U.S. Patent Application Pub. No. US 20110131207 A1).

Claim 7: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 3. Bou-Ghannam further teaches wherein the granting unit is configured to select the predetermined range of message talks to include only message talks including a keyword (i.e. Henry is able to view the history of the public chat shown in section 310 even though Henry was invited after the public chat of section 310 had begun and commenced for a period of time, if Beth wishes to allow such viewing; para. [0037]).
Bou-Ghannam does not explicitly teach a specific keyword.
	However, Jonsson teaches a specific keyword (i.e. fig. 8B, the one or more options may be provided, for example, via a tooltip 818. The one or more options may include the one or more options as selectable items in a list. The options may include, for example, an option to show messages that include highlighted keyword 812H; para. [0121]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bou-Ghannam and Cinar to include the feature of Jonsson. One would have been motivated to make this modification because it provides an efficient way of retrieving messages based on specific keywords.

13.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Cinar et al. (U.S. Patent Application Pub. No. US 20160094504 A1) in view of Staples et al. (U.S. Patent Application Pub. No. US 20170310717 A1).

Claim 11: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 1. Bou-Ghannam does not explicitly teach wherein the granting unit is configured to grant the 
However, Staples teaches wherein the granting unit is configured to grant the access authority to access the predetermined range (i.e. John decides to share at least some messages of the primary chat thread with Matt (e.g., via client electronic device 44); para. [0051]) of the message talks in the first talk group (i.e. fig. 5, screen view 500 (e.g., via SC process 10) may enable John to select Matt (and/or other users) to be invited to participate in a secondary chat thread with John (e.g., via selecting object 502); para. [0051]) before the second talk group is created (i.e. when confirmed, SC process 10 receives a request to generate a secondary chat thread, and may generate the secondary chat thread (e.g., as a child chat thread of the primary chat thread); para. [0051]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bou-Ghannam and Cinar to include the feature of Staples. One would have been motivated to make this modification because textual chat communications (e.g., instant messaging, chat rooms, text messaging, etc.) may be used to quickly and efficiently communicate with multiple people.

14.	Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Cinar et al. (U.S. Patent Application Pub. No. US 20160094504 A1) in view of Bonfigli et al. (U.S. Patent Application Pub. No. US 20210027357 A1).

Claim 12: Bou-Ghannam and Cinar teach the information processing apparatus according to claim 1. Bou-Ghannam does not explicitly teach a request unit configured to allow the user to request for access authority to access a range beyond the predetermined range.
However, Bonfigli teaches a request unit configured to allow the user to request for access authority to access a range beyond the predetermined range (i.e. fig. 2A, Upon receipt of the request, a determination can be made as to whether the user has granted access to transaction history data from the user's banking, credit, shopping and other financial service providers, for example, by providing or inputting the user's access credentials into the system interface (Step 104 in FIG. 2A). If the user has not yet granted access to their transaction history data, the user will be prompted to grant access to one or more of the user's financial service providers; para. [0064-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bou-Ghannam and Cinar to include the feature of Bonfigli. One would have been motivated to make this modification because the user can efficiently request more data as needed.

Claim 13: Bou-Ghannam, Cinar, and Bonfigli teach the information processing apparatus according to claim 12. Bou-Ghannam does not explicitly teach wherein the granting unit is configured to grant new access authority to access the message talks in the first talk group in 27FE18-00864US01 response to the request from the request unit.
However, Bonfigli further teaches wherein the granting unit is configured to grant new access authority to access the message talks in the first talk group in 27FE18-00864US01 response to the request from the request unit (i.e. fig. 2A, Upon receipt of the request, a determination can be made as to whether the user has granted access to transaction history data from the user's banking, credit, shopping and other financial service providers, for example, by providing or inputting the user's access credentials into the system interface (Step 104 in FIG. 2A). If the user has not yet granted access to their transaction history data, the user will be prompted to grant access to one or more of the user's financial service providers; para. [0064-0066]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bou-Ghannam and Cinar to include the feature of Bonfigli. One would have been motivated to make this modification because the user can efficiently request more data as needed.

15.	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bou-Ghannam et al. (U.S. Patent Application Pub. No. US 20070288560 A1) in view of Cinar et al. (U.S. Patent Application Pub. No. US 20160094504 A1) in view of Bonfigli et al. (U.S. Patent Application Pub. No. US 20210027357 A1) and further in view of Frields et al. (U.S. Patent Application Pub. No. US 20120023418 A1).

Claim 14: Bou-Ghannam, Cinar, and Bonfigli teach the information processing apparatus according to claim 13. Bou-Ghannam does not explicitly teach a notification unit configured to notify, to the users of the first user group, that the new access authority to access the message talks in the first talk group is given in response to the request from the request unit.
However, Frields teaches a notification unit configured to notify, to the users of the first user group, that the new access authority to access the message talks in the first talk group is given in response to the request from the request unit (i.e. the alert may be an alert that a new user has joined an existing collaboration; para. [0087]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the combination of Bou-Ghannam, Cinar, and Bonfigli to include the feature of Frields. One would have been motivated to make this modification because the user can quickly aware that a new user has joined the collaboration session.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Zhang (Pub. No. US 20170155521 A1), when a terminal user invites a user to join the current group, the terminal may provide a time period setting interface to the terminal user (e.g., inviter user). The time period setting interface may be shown in FIG. 3A, where a user account or a nickname of the specified user (invitee user) may be displayed in the area marked by asterisks. The terminal user can flexibly choose, by setting the preset time period, a part of chat messages to be presented to the specified user.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAN TRAN whose telephone number is (303)297-4266.  The examiner can normally be reached on Monday - Friday - 9:00 am - 6:00 pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on 571-272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TAN H TRAN/Primary Examiner, Art Unit 2173